EXHIBIT 10.3


FIRST AMENDMENT TO
CLOSING AGREEMENT


THIS FIRST AMENDMENT TO CLOSING AGREEMENT (this “Amendment”) is made and entered
into effective as of the 10TH day of May, 2017 by and between GAHC4 SW Illinois
Senior Housing Portfolio, LLC, a Delaware limited liability company (“Griffin”)
and CSL-Illinois I, LLC, an Oregon limited liability company (“CSL”).


RECITALS


A.    Griffin, A&M Property Holdings, LLC, an Illinois limited liability company
(“Seller”) and Garden Place, LLC, an Illinois limited liability company (the
“Operator”) are parties to that certain Purchase and Sale Agreement dated as of
March 13, 2017 (as amended, the “PSA”) pursuant to which Seller and Operator
have agreed to sell to Griffin, and Griffin has agreed to purchase from Seller
and Operator, the Real Property Assets (as such term is defined in the PSA),
including the five (5) facilities as more particularly described in the PSA.


B.    in conjunction with the PSA, Griffin and CSL entered into that certain
Closing Agreement dated as of March 13, 2017 (the “Closing Agreement”) pursuant
to which the parties stated their desire to reach an agreement regarding the
form and substance of certain other documents to be executed and delivered at
Closing; and


C.    Griffin and CSL have now reached an agreement on the form and substance of
certain documents to be executed at Closing and desire to amend the Closing
Agreement to incorporate such documents into the Closing Agreement through this
Amendment. Capitalized terms not defined herein shall have the meaning given to
them in the Closing Agreement.


NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in hand paid and in
consideration of the covenants and agreements herein contained, the adequacy and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
mutually agree as follows:


1.    Required Closing Documents. Griffin and CSL hereby agree that the
documents listed below and attached to this Amendment as the stated Exhibits are
in the form agreed to by the parties and that these forms shall be used in
connection with the Closing:


Exhibit A – Master Lease
Exhibit B – Guaranty of Master Lease
Exhibit C – Subordination of Management Agreement
Exhibit D – Security Agreement
 
2.    Full Force and Effect. Except as specifically provided herein, the Closing
Agreement is unchanged and remains in full force and effect.


3.    Counterparts; Facsimile Execution. This Amendment may be executed in
several counterparts, each of which shall be deemed to be an original, and all
of which together shall constitute one and the same agreement. This Amendment
may be executed and delivered via telephonic or electronic facsimile or PDF
transmission.


[Signatures on following pages]


1

--------------------------------------------------------------------------------





CSL SIGNATURE PAGE


IN WITNESS WHEREOF, the parties have duly executed this Amendment on the date
and year first above written.


CSL:
CSL-Illinois I, LLC, an Oregon limited liability
company
 
 
By:
Compass Senior Living, LLC,
 
its Manager
 
 
By:
/s/ Will Forsyth
Name:
Will Forsyth
Its:
VP/General Counsel



By executing this Amendment, the undersigned hereby agrees to be bound by the
terms and conditions hereof.


MANAGER:
Compass Senior Living, LLC, an Oregon limited
liability company
 
 
By:
/s/ Will Forsyth
Name:
Will Forsyth
Its:
VP/General Counsel



[Signature page to First Amendment to Closing Agreement]

--------------------------------------------------------------------------------




GRIFFIN SIGNATURE PAGE


IN WITNESS WHEREOF, the parties have duly executed this Amendment on the date
and year first above written.


GRIFFIN:
GAHC4 SW Illinois Senior Housing Portfolio, LLC,
a Delaware limited liability company,
 
By:
Griffin-American Healthcare REIT IV
 
Holdings, LP, a Delaware limited partnership,
 
Its Sole Member
 
 
 
By:
Griffin-American Healthcare REIT
 
 
IV, Inc., a Maryland corporation,
 
 
Its General Partner
 
 
 
 
 
 
By:
/s/ Mathieu Streiff
 
 
Name:
Mathieu Streiff
 
 
Its:
Executive Vice President and
 
 
General Counsel



[Signature page to First Amendment to Closing Agreement]